United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Redding, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-980
Issued: March 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 28, 2006 appellant filed a timely appeal of a January 19, 2006 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective August 23, 2005.
FACTUAL HISTORY
On September 19, 1997 appellant, then a 67-year-old maintenance worker, filed a
traumatic injury claim (Form CA-1) alleging that he sustained injuries when he fell in the
mailroom while in the performance of duty. The claim initially was accepted for multiple left rib
fractures. Following additional development of the evidence, including referral to a second
opinion neurologist, Dr. Guy Corkill, a Board-certified neurologist, the Office accepted posttraumatic thoracolumbar scoliosis. An attending family practitioner, Dr. George Lode, indicated

in a November 19, 2004 report (Form CA-20) that appellant was totally disabled. Appellant
stopped working in November 2004 and his employment was terminated on December 23, 2004.
The Office began paying appellant compensation for wage loss.
Appellant was referred by the Office for a second opinion examination by Dr. John Chu,
a Board-certified orthopedic surgeon.1 In a report dated July 11, 2005, Dr. Chu provided a
history and results on examination. He reviewed the medical evidence and diagnosed chronic
back pain, thoracic and lumbar spine due to degenerative disc disease, minimal thoracic lumbar
scoliosis and history of rib fractures, healed. Dr. Chu stated, “I believe the claimant’s
aggravation of scoliosis has also healed with no residuals. I believe the claimant’s scoliosis is
minimal and likely preexisted the claimant’s specific injury of 1997. I see no evidence of a prior
bony injury such as a compression fracture, which could have resulted in worsening his back
curvature.” The second opinion examiner noted that appellant had some back discomfort which
may be related to degenerative discs, but he did not believe the discomfort was related to the
scoliosis. Dr. Chu also opined that no other conditions were employment related; he stated that
the peripheral neuropathy was nonanatomic or structural in nature.
In a letter dated July 19, 2005, the Office notified appellant that it proposed to terminate
his compensation based on the weight of the evidence. By decision dated August 23, 2005, the
Office terminated compensation for wage-loss and medical benefits.
Appellant requested a review of the written record by the Branch of Hearings and
Review. He submitted a September 16, 2005 report from Dr. Lode, who opined that there were
certain “fallacies” in Dr. Chu’s report. Dr. Lode indicated that although Dr. Chu stated that
appellant was taken off work by his treating physician, this was not true as “I was told by
[appellant] that the [employing establishment] told him he could not work anymore and that he
should go on disability.” The family practitioner also stated that appellant was on medicine for
neuropathy, contrary to Dr. Chu’s report. Dr. Lode also disputed Dr. Corkill’s opinion that the
polyneuropathy was due to hypothyroidism, as appellant had longstanding treatment for the
condition and his thyroid levels were within normal range. He noted appellant’s symptoms,
including poor balance, occurred after the fall. Dr. Lode opined that appellant’s pain was
“secondary to the trauma and he has polyneuropathy on the basis of that, not hypothyroidism nor
other etiologies.” He concluded that appellant was disabled as a result of the traumatic injury.
In a decision dated January 19, 2006, the Office hearing representative affirmed the
August 23, 2005 decision.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without

1

The statement of accepted facts provided to Dr. Chu reported the accepted conditions were rib fracture and
aggravation of idiopathic scoliosis.
2

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

establishing that disability ceased or that it was no longer related to the employment.3 The right
to medical benefits is not limited to the period of entitlement to disability. To terminate
authorization for medical treatment, the Office must establish that appellant no longer has
residuals of an employment-related condition that require further medical treatment.4
ANALYSIS
The Office terminated compensation for wage-loss and medical benefits based on the
report of Dr. Chu, the second opinion examiner. The accepted conditions were rib fractures and
a scoliosis condition. While there was some inconsistency in the description of the accepted
scoliosis condition (initially it was reported as post-traumatic thoracolumbar scoliosis, while the
May 10, 2005 statement of accept facts stated aggravation of idiopathic scoliosis), Dr. Chu did
have an accurate history of the employment incident and complete medical records. Dr. Chu
noted minimal scoliosis, which he found preexisted the employment injury. He indicated that
there was no evidence of a prior bony injury or compression fracture that could have worsened
the back curvature. Dr. Chu opined that there were no residuals from employment. In addition,
he indicated that the accepted rib fractures had resolved.
Dr. Chu provided a rationalized medical opinion, based on a complete background,
supporting a finding that the accepted employment-related conditions had resolved. There were
no current medical reports supporting a continuing employment-related condition. The weight of
the evidence therefore was represented by Dr. Chu. Accordingly, the Board finds that the Office
met its burden of proof in terminating compensation for wage loss and medical benefits effective
August 23, 2005.
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that he had an employment-related disability which continued after termination of compensation
benefits.5 Appellant submitted a September 16, 2005 report from Dr. Lode, who reported that
Dr. Chu had some errors in his report. Although Dr. Lode appeared to indicate that he did not
take appellant off work as reported by Dr. Chu, the November 19, 2005 CA-20 form does state
that appellant was totally disabled. The discussion of medication for polyneuropathy is not
relevant to Dr. Chu’s opinion on residuals of the accepted employment-related conditions.
The Board notes that the condition of polyneuropathy has not been accepted as
employment related. Dr. Lode offers an opinion that the condition is related to the
September 19, 1997 employment injury, without providing medical rationale. He opined that it
was not related to hypothyroidism, but this does not establish the condition was related to the
accepted employment fall. Dr. Lode briefly noted that appellant had symptoms such as poor
balance after the fall. The presence of symptoms after an injury does not establish causal
3

Mary A. Lowe, 52 ECAB 223, 224 (2001).

4

Frederick Justiniano, 45 ECAB 491 (1994).

5

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

3

relationship. The Board has held that an opinion that a condition is causally related to an
employment injury because the employee was asymptomatic before the injury but symptomatic
after it is not sufficient, without supporting rationale, to establish causal relationship.6 Dr. Lode
did not provide medical rationale in support of causal relationship between a polyneuropathy and
the employment injury. Based on the evidence of record, therefore, the Board finds that
appellant did not submit sufficient evidence to establish a continuing employment-related
condition or disability after August 23, 2005.
CONCLUSION
The Office met is burden of proof to terminate compensation for wage-loss and medical
benefits effective August 23, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2006 is affirmed.
Issued: March 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (because the employee is symptomatic after an injury
is not sufficient to establish causal relationship without supporting rationale).

4

